United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    March 10, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-30548
                         Summary Calendar


                          HAMID SAMADI,
                                              Petitioner-Appellant,

                              versus

   JOHN ASHCROFT, U.S. ATTORNEY GENERAL; BUREAU OF CITIZENSHIP
  AND IMMIGRATION SERVICES, Mr. Eduardo Aquirre, Jr., Director;
    CRAIG ROBINSON, INS Field Director for Louisiana District,

                                             Respondents-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        (2:03-CV-3576-C)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Hamid Samadi, an Iranian native and citizen ordered deported

from the United States, was detained for deportation in April 2003

by the Bureau of Immigration and Customs Service.    Samadi filed a

28 U.S.C. § 2241 petition, challenging the constitutionality of his

indefinite detention as a removable alien and contesting the

validity of his immigration proceedings.    Samadi was released from

detention; and, on respondents’ motion, the § 2241 petition was

dismissed as moot to the extent it challenged the constitutionality


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of the indefinite detention.             Samadi filed a postjudgment motion,

which was properly construed as a FED. R. CIV. P. 60(b) motion.                       In

denying this motion, the district court observed that Samadi’s

collateral arguments against respondents’ dismissal motion were not

cognizable under § 2241.

      For   this    pro     se    appeal,       we   must    first     determine     the

jurisdictional      scope    of    our   review.        E.g.,      Mosley    v.   Cozby,

813 F.2d 659, 660 (5th Cir. 1987).               Samadi failed to file a timely

notice of appeal from the underlying judgment denying his § 2241

petition.    Therefore, we lack jurisdiction to review that order.

See   Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 468

(5th Cir. 1998), cert. denied, 526 U.S. 1005 (1999).

      Samadi’s notice of appeal was timely with respect to the

denials of his Rule 60(b) motion; and his motion for an extension

of time to file a second postjudgment motion.                     Rule 60(b) allows a

court to relieve a party from a final judgment for reasons such as,

inter alia: “(1) mistake, inadvertence, surprise, or excusable

neglect; (2)       newly    discovered      evidence        ...   ;   (3)   fraud,   ...

misrepresentation, or other misconduct of an adverse party”; (4) a

void judgment; or (5) “any other reason justifying relief from the

operation of the judgment”.              FED. R. CIV. P. 60(b).             Denial of a

Rule 60(b) motion is reviewed for abuse of discretion.                             E.g.,

Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996).

Samadi has failed to contend or demonstrate that the district court


                                            2
abused its discretion in denying his postjudgment motion.        See

Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

(Accordingly, Samadi’s change of venue motion is DENIED.)

                                       AFFIRMED; MOTION DENIED




                                3